Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J), rendered January 18, 2007, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (LaPera, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The People satisfied their burden of establishing that the police had probable cause to arrest the defendant because the informants had a sufficient basis for the statements they made to the police and were reliable (see Spinelli v United States, 393 US 410 [1969]; Aguilar v Texas, 378 US 108 [1964]; People v Bryant, 8 NY3d 530, 534 n 2 [2007]; People v DiFalco, 80 NY2d 693, 697 n 1 [1993]; People v Bigelow, 66 NY2d 417, 424-426 [1985]; People v Nabarrete, 18 AD3d 782, 782-783 [2005]; People v Rios, 11 AD3d 641 [2004]). Moreover, after detaining the de*715fendant, the police had probable cause to believe that the gun he was accused of brandishing was located inside the car he had been operating and, therefore, the warrantless search of the vehicle in question was proper (see People v Belton, 55 NY2d 49 [1982]; People v Govantes, 297 AD2d 551 [2002]). Accordingly, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. Mastro, J.P., Fisher, Dillon and McCarthy, JJ., concur.